Title: To Thomas Jefferson from Robert Smith, 17 March 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir,
            Washington Mar. 17., 1803.
          
          The Constellation Capt Murray is arrived and is now in the Eastern Branch. Her crew will be discharged immediately.
          As nothing but a formidable force will effect an honorable peace with Tripoli and repress the dispositions of the other Barbary powers to hostility, would it not be adviseable to send immediately to the Medn either the Constitution now lying at Boston or the Philad now lying at Philad—Either of these Ships Could be in the Mediterranean in the Month of May.
          Most respectfully I am Sir, Your Obed Servt
          
            Rt Smith
          
        